Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-14 and 31-33 are pending.  Claims 15-30 have been canceled.  Note that, Applicant’s amendment and arguments filed 4/25/22 have been entered.  
Objections/Rejections Withdrawn
	The following objections/rejections as set forth in the Office action mailed 1/25/22 have been withdrawn:
	None.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 and 31-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With respect to instant claim 1, the specification, as originally filed, provides no basis for “the polyethyleneimine compound is phase stable in laundry care compositions having a pH of at least 7”.  Thus, this deemed new matter.  Note that, instant claims 2-14 and 31-33 have also been rejected due to its dependency on claim 1.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Delaney et al (US 2014/0349913) or WO98/20098.
Delaney et al teach detergent compositions comprising sulfated surfactants, organic acid, and polyamine compounds.  See Abstract.  Suitable polyamine compounds include alkoxylated polyamines which are the same as the polyethyleneimines as recited by the instant claims.  The alkoxylated polyamine may have an average molecular weight of from about 200 to about 60,000.  See paras. 70-136.  The polyamines may be present in amounts from 0.01% to about 20% by weight of the composition.  See paras. 70-72.  The composition may contain less than 0.1% by weight of bleach such as sodium hypochlorite, etc.  See para. 144.  Anionic surfactants may be used including fatty acids such as stearic acid, etc., which may be used in amounts from 1% to 50% by weight of the composition.  See paras. 28-36.  Inorganic salts may be used in the composition included halides such as sodium chloride, calcium chloride, magnesium chloride, etc., in amounts from 0.5% to 5% by weight.  See paras. 175-179.  Note that, the Examiner asserts that mixing the polyethyleneimines as taught by Delaney et al with stearic acid and chloride sources as also taught by Delaney et al would form polyethyleneimine compounds which are the same as recited by the instant claims.  This is consistent with paras. 47-63 and page 54 of the instant specification.  The compositions contain from about 0.05% to about 25% by weight of a solvent.  See paras. 145-146.  
‘098 teaches a color care composition comprising a modified polyamine and a chlorine scavenger, whereby reduced malodour is produced by the composition compared to compositions which do not comprise the chlorine scavenger.  See Abstract.  Suitable polyamine compounds include alkoxylated polyamines which are the same as the polyethyleneimines as recited by the instant claims.  The polyamines may be used in amounts from 0.1 to 50% by weight.  See pages 3-17.  Chlorine scavengers may be used in amounts from 0.01 to about 15% by weight and include ammonium chloride, etc.  See page 18.  Additionally, the compositions may contain detergent builders, wherein liquid compositions may contain from 5% to 50% by weight of a detergent builder.  See page 29.  C12-C18 fatty acids may also be used as detergent builders.  See page 32, lines 20-35.  Note that, the Examiner asserts that mixing the polyethyleneimines as taught by ‘098 with stearic acid and chloride sources as also taught by ‘098 would form polyethyleneimine compounds which are the same as recited by the instant claims.  This is consistent with paras. 47-63 and page 54 of the instant specification. 
Additionally, the Examiner asserts that the broad teachings of Delaney et al or ‘098 would suggest compositions having the phase stability as recited by the instant claims because Delaney et al or ‘098 teach the formation of polyethylene compounds as recited by the instant claims.  Further, the Examiner asserts that each of Delaney et al or ‘098 teach the formation of a wide variety of polyethyleneimine compounds substituted with alkyl, groups, etc., which would clearly suggest polyethyleneimine compounds having the same percent substitution of nitrogen atoms with alkyl or alkanoyl groups as recited by the instant claims. 
Delaney et al or ‘098 do not teach, with sufficient specificity, a composition containing a specific polyethyleneimine compound as recited by the instant claims in addition to the other requisite components of the composition as recited by the instant claims.  
Nonetheless it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition containing a specific polyethyleneimine compound as recited by the instant claims in addition to the other requisite components of the composition as recited by the instant claims, with a reasonable expectation of success and similar results with respect to other disclosed components, because the broad teachings of Delaney et al or ‘908 suggest a composition containing a specific polyethyleneimine compound as recited by the instant claims in addition to the other requisite components of the composition as recited by the instant claims.   
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 and 31-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16/590625, (reference application), claims 1-18 of 16/590634, claims 1-17 of 16/590619, claims 1-18 of 16/590642, or claims 1-22 of 16/590649. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 of copending Application No. 16/590625, (reference application), claims 1-18 of 16/590634, claims 1-17 of 16/590619, claims 1-18 of 16/590642, or claims 1-22 of 16/590649 encompass the material limitations of the instant claims.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition containing a specific polyethyleneimine compound as recited by the instant claims in addition to the other requisite components of the composition as recited by the instant claims, with a reasonable expectation of success and similar results with respect to other disclosed components, because claims 1-18 of copending Application No. 16/590625, (reference application), claims 1-18 of 16/590634, claims 1-17 of 16/590619, claims 1-18 of 16/590642, or claims 1-22 of 16/590649 suggest a composition containing a specific polyethyleneimine compound as recited by the instant claims in addition to the other requisite components of the composition as recited by the instant claims.   
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-14 and 31-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,299,591. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-16 of US 11,299,591 encompass the material limitations of the instant claims.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition containing a specific polyethyleneimine compound as recited by the instant claims in addition to the other requisite components of the composition as recited by the instant claims, with a reasonable expectation of success and similar results with respect to other disclosed components, because claims 1-16 of US 11,299,591 suggest a composition containing a specific polyethyleneimine compound as recited by the instant claims in addition to the other requisite components of the composition as recited by the instant claims.   
Response to Arguments
	With respect to the rejection of the instant claims under 35 USC 103 using Delaney et al (US 2014/0349913) or WO98/20098, Applicant states that the odor control molecules as recited by the instant claims are designed for use in high pH environments while in contrast, Delaney et al teach low pH detergent compositions.  Additionally, Applicant states that Delaney et al or ‘098 fail to teach or consider the percent substitution of nitrogen with certain functional groups as not recited by the instant claims.
In response, note that, the Examiner asserts that the broad teachings of Delaney et al or ‘098 would suggest compositions having the phase stability as recited by the instant claims because Delaney et al or ‘098 teach the formation of polyethylene compounds as recited by the instant claims.  Note that, the Examiner asserts that the instant claims do not require that the laundry care compositions have a pH of at least 7, but only require that “the polyethyleneimine compound is phase stable in laundry care compositions having a pH of at least 7”.  Further, as stated above, the Examiner asserts that each of Delaney et al or ‘098 teach the formation of a wide variety of polyethyleneimine compounds substituted with alkyl, groups, etc., which would clearly suggest polyethyleneimine compounds having the same percent substitution of nitrogen atoms with alkyl or alkanoyl groups as recited by the instant claims.  Thus, the Examiner asserts that the teachings of Delaney et al or ‘098 are sufficient to render the claimed invention obvious under 35 USC 103.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312.  The examiner can normally be reached on M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        


/G.R.D/May 7, 2022